Citation Nr: 1434385	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a heart condition, including coronary atherosclerosis status post angioplasty and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for colon cancer disability and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a diabetes mellitus, type II, and, if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore preliminarily consider the claims under the provisions of 38 C.F.R. § 3.156, concerning the receipt of new and material evidence to reopen a claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of total disability rating based upon individual unemployability has been raised by the record in an August 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The issue(s) of entitlement to service connection for bilateral hearing loss, a heart condition, diabetes mellitus and colon cancer, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for bilateral hearing loss was last denied in a November 2001 decision of the RO.

2.  The evidence received since the November 2001 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  The Veteran's initial claim of service connection for a heart condition was last denied in a November 2001 decision of the RO.

4.  The evidence received since the November 2001 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for coronary atherosclerosis status post angioplasty.

5.  The Veteran's initial claim of service connection for colon cancer was last denied in a November 2001 decision of the RO.

6.  The evidence received since the November 2001 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for colon cancer.

7.  The Veteran's initial claim of service connection for diabetes mellitus, type II, was last denied in a November 2001 decision of the RO.

8.  The evidence received since the November 2001 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, type II.


CONCLUSIONS OF LAW
 
1.  New and material evidence has been received to reopen the claim of service connection for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for a coronary atherosclerosis status post angioplasty disability.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).

3.  New and material evidence has been received to reopen the claim of service connection for a colon cancer.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).

4.  New and material evidence has been received to reopen the claim of service connection for diabetes mellitus, type II.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist and Notify

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The Board need not discuss in detail the sufficiency of VCAA notice in light of the fact that the Board is reopening the claims, and they are subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for these issues.

II. Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

III.  Analysis 

In December 1994, the RO denied the Veteran's claim for service connection for diabetes mellitus.  Notice of this decision was mailed in January 1995.  The Veteran filed a notice of disagreement in March 1995 stating that he wanted to appeal his claim.  A statement of the case was issued in March 1995, and he did not perfect the appeal.  Instead he filed a new claim for nonservice-connected pension benefits in April 1995.  The Veteran thereafter requested to reopen the claim and the RO denied reopening in a November 2001 decision.  The Veteran did not file a notice of disagreement with this decision nor was new and material evidence received within one year of the decision.  The Veteran filed a new claim for service connection for diabetes in August 2010, more than a year following notice of the November 2001 RO decision.  In order to reopen the claim, the Veteran must provide new and material evidence.  

In November 2001, the Veteran's claims for service connection for bilateral hearing, colon cancer, and heart condition were denied by the RO.  Notice of this decision was mailed the same month.  The Veteran did not file a notice of disagreement with this decision nor was new and material evidence received within one year of the decision.  The Board acknowledges that the Veteran did submit a statement in September 2002 noting that he had received notice from the Huntington Regional Office that his service medical records burned and the rest of the records were mailed to the RO.  However, he did not express disagreement with the rating decision.  The claims file shows that in October 1957, service treatment records, including his discharge examination, were sent to the RO.  No new service records were received since that time.  Therefore, 3.156(c) does not apply.  The Veteran filed a new claim for service connection for bilateral hearing loss, heart condition and colon cancer in August 2010, more than a year following notice of the November 2001 RO decision.  Therefore, the November 2001 RO decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In order to reopen these claims, the Veteran must provide new and material evidence.  

In essence, the RO denied the Veteran's claim for bilateral hearing loss because it neither occurred in nor was caused by service.  The RO noted that there was no evidence of hearing problems upon discharge or in post-service records.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after November 2001] evidence bears directly and substantially upon these matters.  The RO denied reopening the Veteran's for diabetes mellitus as no new and material evidence had been submitted.  In addition, the RO found no evidence that his current diabetes mellitus was related to his military service or that it manifested to a compensable degree within one year from your discharge.  The RO denied the Veteran's heart condition because there was no evidence showing that the heart condition was related to the Veteran's period of service.  The RO denied the Veteran's claim for service connection for colon cancer because there was no evidence showing that the colon cancer was related to the Veteran's period of service.

The Veteran now asserts that his diabetes mellitus, heart condition and colon cancer are due to exposure to radiation or fuel during service.  Preliminarily, the Board notes that a claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather is regarded as a claim to reopen the previously denied claim, and if the evidence supporting the new theory of causation constitutes new and material evidence, then VA must reopen the claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550   (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474   (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Therefore, new and material evidence is required to reopen the issue of entitlement to service connection for a diabetes mellitus, colon cancer and a heart condition. 

The Board finds that new evidence has been received.  As noted above, since the November 2001 decision, the Veteran testified during the May 2014 hearing that he was told that his hearing loss was due to his exposure to rapid missile fire during service.  The Veteran also testified during the hearing that he had hearing aids for the last eight to ten years.  In his Form 9, the Veteran explained that he was exposed to rapid missile fire with no ear protections during service which caused his hearing loss.  He also explained that he had jobs in the late 50's and 60's that he had to quit because the loud machine hurt his ears.  

As noted above, since November 2001, the Veteran now claims that his diabetes mellitus, heart condition and colon cancer are due to exposure to radiation or fuel during service.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the Veteran's statements as to events in service constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's claims for service connection.  See 38 C.F.R. § 3.156 (2013).  Accordingly, new and material evidence has been submitted.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. Additional development is required before the claims may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is granted.

As new and material evidence has been received to reopen the claim of service connection for a heart condition, the appeal to this extent is granted.

As new and material evidence has been received to reopen the claim of service connection for colon cancer, the appeal to this extent is granted.

As new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, type II, the appeal to this extent is granted.


REMAND

The Veteran essentially contends that his claimed disabilities are due to radiation exposure or fuel exposure in service.  At the May 2014 hearing, he testified that he served in the 32nd Signal unit (CO A 32D SIG BN APO 175) which was affiliated with the 07th Army unit stationed in Germany.  His MOS was C21.  The Veteran and his representative's contend that he was exposed to radiation in service.  Also, the Veteran has a past diagnosis of colon cancer which is a disease specific to radiation-exposure.  Therefore, on remand, all efforts must be undertaken to verify the Veteran's exposure to radiation in service.

The Veteran testified that he received treatment at the VA.  Records from the VA are included in the claims file which end in November 2010.  The VA should obtain treatment records from November 2010 to the present and associate them with the claims file. 

The Veteran testified that he was hospitalized during service in 1956 at a military hospital in Munich, Germany.  Although most of his service treatment records were destroyed in the St. Louis fire, records from military hospitals may have been stored in a different location.  An attempt should be made to obtain these records as they may be relevant to his claim.  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The claims file shows that the Veteran has a current bilateral hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  The Veteran claims that he was exposed to rapid missile fire during service, and the Veteran claims that his current hearing loss is due to this exposure during service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

The same is true for the Veteran's claims for service connection for diabetes mellitus, type II, colon cancer, and a heart condition.  The claims file shows that the Veteran has diagnoses for these disabilities.  The Veteran also claims that he was exposed to fuel during service that caused these disabilities.  Therefore, the Board finds that the evidence of record also triggers VA's duty to provide an examination and obtain an opinion as to the issue of diabetes mellitus, type II, heart condition and colon cancer as well.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain treatment records from VA Medical Centers in Clarksburg, West Virginia, since November 2010.

2.  Attempt to obtain hospitalization records from the U.S. Army Hospital dated in 1956 in Munich Germany.  

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

If the records are not obtained he should also be informed that he can submit alternate evidence, such as buddy statements, etc., in the absence of the service treatment records. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b. 2. 2. 

3.  Contact the appropriate agency to request any records that confirm the Veteran's exposure to ionizing radiation during service.  The Army Dosimetry Center must be specifically requested to research the Veteran's report of exposure to radiation in Germany from 1955 to 1957 while stationed in Germany with Co. A of the 32nd Signal Bn.  

4. After the foregoing development has been completed, pursuant to the procedure outlined in 38 C.F.R. 
§ 3.311(a)(2)(iii), refer the records to the Under Secretary for Health to obtain a radiation dose estimate, if warranted.
 
5. Then, if warranted, refer the file to the Under Secretary for Benefits for further consideration of the Veteran's claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d) & (e). 

6.  After items #1 and #2 have been completed, schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current bilateral hearing loss disability began in service or is related to service. 

The examiner is reminded that the Court of Appeals for Veterans Claims has explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability if competent evidence shows that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner's attention is directed to the Veteran's contentions that he was exposed rapid missile fire with no hearing protection during service.

7.  After items #1 and #2 have been completed, schedule a VA examination to determine the nature and etiology of the Veteran's claimed coronary atherosclerosis status post angioplasty disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present heart disabilities.  With respect to any currently present heart disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The examiner should also provide an opinion as to whether it at least as likely as not that any heart disability is due to exposure to fuels during service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

8.  After items #1 and #2 have been completed, schedule a VA examination to determine the nature and etiology of the Veteran's claimed diabetes mellitus, type II, disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  With respect to diabetes mellitus, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The examiner should also provide an opinion as to whether it at least as likely as not that his currently diagnosed diabetes mellitus is due to exposure to fuels during service.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

9.  After items #1 and #2 have been completed, schedule a VA examination to determine the nature and etiology of the Veteran's claimed colon cancer disability and any residuals thereof.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  With respect to colon cancer, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The examiner should also provide an opinion as to whether it at least as likely as not that colon cancer/ residuals thereof is due to exposure to fuels during service.  The examiner's attention is also directed to the Veteran's reports of stomach trouble since discharge from service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

10.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


